Citation Nr: 1603085	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-15 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to additional compensation for the dependency of a spouse.

(The issues of whether an overpayment of service-connected compensation in the calculated amount of $5,477.50 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1972 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to additional compensation for the dependency of a spouse based on a common law marriage.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant disagrees with the April 2013 RO determination that denied additional compensation based on the dependency of a spouse.  Specifically, the appellant argued that he married his wife in June 2005, in compliance with the statutory requirements of the state of Kansas for a common law marriage.  In Kansas, the elements of common-law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship and (3) a holding out as husband and wife to the public.  The Veteran's asserts that the denial of additional compensation based on a lack of cohabitation does not comport with Kansas law relating to common law marriages. 

The Board notes that the appellant has submitted documents as evidence of the public recognition of the existence of their common-law marriage.  These include statements from two individuals dated in March 2008, and a June 2005 Kansas Department of Corrections (DOC) Interdepartmental Memorandum indicating that the appellant's records show that he was common law married in June 2005.  The Board also notes that the appellant was in receipt of Social Security Administration (SSA) benefits and that SSA has indicated that, in Kansas, evidence of cohabitation after the agreement to be husband and wife is not required.  However, SSA, in a March 2006 letter, informed the appellant that his benefits could not be paid to the woman who has been identified in this case as his common law wife.

Under the circumstances, the Board believes that the appellant has effectively placed in issue what Kansas statutes, regulations and caselaw say about the type of evidence that is persuasive evidence of a common law marriage, additional development is necessary in order to comply with provisions of 38 C.F.R. § 3.205.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the SSA to obtain records relating to any determination made by SSA as to whether or not the Veteran has been in a common law marriage at any time since 2005.

3.  Ask the appellant and his putative spouse to submit any further evidence they may have to support the public recognition of their common-law marriage, to include copies of leases, tax returns, bank statements, loan documents or the like dated from 2004 onward.

4.  After the above development has been completed, contact the appropriate VA Regional Counsel to request that the office provide a written opinion addressing whether the Veteran entered into a valid Kansas common-law marriage in June 2005.  The Regional Counsel should conduct any necessary development and/or investigation.  

In particular, the Regional Counsel must be requested to review the evidence of record and provide an opinion as to whether the alleged June 2005 common law marriage was legally valid under Kansas law.  Specifically, the Regional Counsel should address the evidence of record with respect to the Kansas requirement for a common law marriage, to include discussion of whether cohabitation is required and the legal significance of the June 2005 DOC Interdepartmental Memorandum indicating that the Veteran had a common law marriage.  The rationale for the opinion should be explained fully, and should include appropriate citations to controlling statutes, regulations and precedent case law. 

5.  Then readjudicate the claim on appeal with formal consideration as to the validity of the claimed June 2005 common law marriage.  The decision must include findings as to all standards of Kansas for common law marriage.  

6.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations (including 38 C.F.R. § 3.205) considered pertinent to the issue currently on appeal and a detailed analysis of the reasons and bases for the RO's decision.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

